DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020, 06/15/2021, 01/06/2022 and 02/24/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20140090921 A, English version and drawings in Korean version) in view of Lim et al. (US 2019/0166703 A1).
Regarding claim 35, Cho et al. disclose a  mobile terminal (figure 2, page 2, 3rd paragraph, “the present invention relates to a structure of a smart phone having a foldable display that can be typically applied to electronic device”), comprising: a flexible display (10); a first body portion (lowest rectangular portion of the mobile terminal) and a second body portion (upper most rectangular portion of the mobile terminal) coupled through at least the flexible display disposed on the first body portion and the second body portion, the flexible display including a first display subarea (12) attached to a first side of the first body portion and a second display subarea (11) attached to a first side of the second body portion; and a camera (72) disposed in the first body portion, wherein the first body portion includes a first sub-portion (lower part of the left side of bezel 31, 32(31)) and a second sub-portion (upper part of the left side of bezel 31, close to display subarea 13 in figure 2 or flexible member 40 in figure 6) , the first sub-portion of the first body portion has a first body thickness (T2 in figure 9), the second sub-portion of the first body portion has a second body thickness (thickness of the part close to display 13), and the first body thickness is greater than the second body thickness (see figures 5 and 9, first body thickness T2 is greater than second body thickness close to display subarea 13; see English version, 
Regarding claim 36, Cho et al. disclose an electronic device (figure 2), comprising a foldable display (10) including a first display portion (12) and a second display portion (11); at least one camera (72) disposed in a sub-area of the first display portion, the sub-area of the first display portion having a thickness greater than a thickness of the electronic device when the foldable display is unfolded (see figures 5 and 9, thickness T2 is greater than the thickness of the device when the foldable display is unfolded; see English version, paragraphs 4-24). Cho et al. do not explicitly disclose a shaft disposed between the first display portion and the second display portion, the first display portion and the second display portion being configured to rotate about the shaft with respect to each other to fold or unfold .

Allowable Subject Matter
Claims 17-34 are allowed over the cited prior art.
Regarding independent claim 17, Cho et al. disclose an electronic device (figure 2), comprising a foldable display (10) including a first display portion (12) and a second display portion (11); at least one camera (72) disposed in a sub-area of the first display portion (see English version, paragraphs 4-24). And Kim et al. (figures 1, 2 and 5) disclose an electronic device (figures 1 and 2) , comprising: a flexible display (50) including a first display portion (53) and a second display portion (51) (paragraphs [0070]-[0074]); and a shaft (figure 5, main gear or shaft 341 of the hinge structure 300) disposed between the first body portion and the second body portion, wherein the first body portion and the second body portion being configured to rotate about the shaft to fold and unfold the foldable display (paragraphs [0087]-[0093]). However, Cho et al. and Kim et al. fail to further disclose the electronic device above wherein the sub-area of the first display portion where the at least one camera disposed having a thickness equal to a thickness of the electronic device when the foldable display is folded.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 8,633,867) disclose a mobile terminal having a detachable sub-display unit includes a first body unit having a first display unit to a front surface of the first body unit and a second body unit having a second display unit to a front surface of the second body unit.
Kim et al. (US 10,416,883) teach a user terminal device includes a display having a main display area disposed on a front side of the user terminal apparatus and a sub display area extended from one side of the main display area to be disposed on at least one area of a rear side of the user terminal apparatus and a processor configured to, in response to a predetermined touch input being input on the sub display area, control the display to display a user interface displayed on the sub display area on the main display area.
Moon et al. (US 10,945,346) disclose a portable electronic device includes a first housing including a first surface and a second surface a second housing including a third surface and a fourth surface, and a hinge includes a hinge shaft, a sliding device including a portion configured to slide to an inside or an outside of the second housing to be introduced, or slide from the inside or the outside of the second housing in a specific direction to be extracted in correspondence to a hinge operation of the second housing, and a multi-bar disposed between the first surface and the fourth surface and including multi-bar units to be spread or bent in correspondence to a hinge operation of the second housing.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645